Citation Nr: 1340615	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) which, in pertinent part, denied service connection for bilateral hearing loss.


FINDING OF FACT

The Veteran's bilateral hearing loss is at least as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis if sensorineural hearing loss becomes manifest to a compensable degree within the first year after discharge from service even if not shown during service.  38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303(d), service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not assert that he was in combat and the combat provision of 38 U.S.C.A. § 1154(b) does not apply.

The Veteran claims that he has bilateral hearing loss related to his exposure to noise from firing weapons during active service in the Army.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran demonstrated a bilateral hearing loss disability for VA purposes on audiometric testing completed at a July 2011 VA examination.  Also, the Veteran's DD-214 indicates the Veteran served as a radio operator.  All radio operators have been identified as occupations where there was at least a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board finds that in-service noise trauma is established. 

Therefore, two of the three requirements for service connection for hearing loss have been met:  (1) there is a current bilateral hearing loss disability as defined in section 3.385 and (2) there was an injury (military acoustic trauma) sustained in service which is noted to be consistent with the Veteran's duties and circumstances in service as a radio operator.

The Veteran's STRs do not reference complaints or a diagnosis of hearing loss.  Both his induction and separation hearing examinations showed that his pure tone thresholds were within normal limits.

However, the Board also notes that the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends his bilateral hearing loss disability was incurred in service based on the presumption for chronic diseases in 38 C.F.R. §§ 3.307(a).  In support, the Veteran submitted private audiometric testing results from October 1968, mere months after separation, showing a bilateral hearing loss disability under 38 C.F.R. § 3.385 in the high frequencies.  While the results of this examination indicate a hearing loss disability for VA disability purposes, the results were not to a compensable degree for VA rating purposes.  However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Pure tone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
35
55
26
LEFT
0
5
40
40
21

Speech recognition ability was not reported. 

On VA examination in July 2011 the Veteran reported service noise exposure from rifle fire in service.  Pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
80
95
74
LEFT
25
70
90
100
71

Speech recognition scores were 82 percent in the right ear and 86 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was less likely as not caused by or as a result of in-service noise exposure while serving as a radio operator during service.  The examiner's rationale was that "normal hearing sensitivity was found upon separation from service.  As the hearing evaluation revealed normal hearing without change from entrance, service noise exposure was not a probable cause of Veteran's current right hearing loss."  In regard to the private audio examination dated mere months after separation showing hearing loss, the examiner stated "it cannot be determined if this loss occurred within the 4 months between discharge and the dated audiogram.  Occupational and/or recreational noise must be considered as having contributed his hearing loss."  


As noted above, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  The record shows that the Veteran had a bilateral hearing loss disability by VA standards approximately three months after his separation exam.  (The Veteran was discharged from service on August 26, 1968 and the private audiogram was conducted on October 8, 1968).  The proximity to the Veteran's discharge from service, and the VA examiner's finding that it cannot be definitively determined whether the hearing loss occurred within the post-service time frame, warrants resolution of reasonable doubt in favor of the Veteran that in fact that the hearing loss had its onset in service notwithstanding that it was not detected on audiometric testing at separation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2013).  Accordingly, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


